267 U.S. 462 (1925)
OLSON ET AL., CO-PARTNERS, DOING BUSINESS UNDER THE FIRM NAME OF OLSON BROS. OR OLSON & OLSON
v.
UNITED STATES SPRUCE PRODUCTION CORPORATION.
No. 128.
Supreme Court of United States.
Argued March 5, 6, 1925.
Decided March 16, 1925.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF OREGON.
Mr. O.A. Neal, with whom Messrs. R.H. Cake, John C. Murphy and F.R. Salway were on the brief, for plaintiffs in error.
*464 Mr. Alfred A. Wheat, Special Assistant to the Attorney General, with whom Mr. Solicitor General Beck was on the brief, for defendant in error.
*466 MR. JUSTICE HOLMES delivered the opinion of the Court.
This case comes here directly from the District Court by a writ of error and a certificate that the action was dismissed upon the ground that the Court had no jurisdiction.
The suit was begun in a Court of the State of Oregon and removed. It was brought against the corporation described in Clallam County v. United States, 263 U.S. 341, to recover for work done, materials furnished or destroyed, and profits lost, during the year 1918, in consequence of a requisition by the Government that the plaintiffs should devote their logging camp to the production of airplane timber alone. The declaration is long and suggests throughout an effort to state a case under the Dent Act, March 2, 1919, c. 94; 40 Stat. 1272; and to account for this suit by the fact that the plaintiffs' claim under that Act was disallowed. The assurances and promises relied upon seem to have been the assurances and promises of successive agents of the United States that the United States would pay for what the plaintiffs were asked to do.
The Court below seems to have regarded the Dent Act as giving the only remedy in cases like this, although the supposed cause of action arose before that Act was passed; and according to the certificate treated the statute as excluding jurisdiction elsewhere. If the suit were against the United States, as no Court has jurisdiction over the *467 United States except when it is granted, the ruling might have been correct. But this suit is against a corporation of the State of Washington, brought originally in a Court of Oregon to enforce a supposed liability in contract. Even if a statute of the United States created a bar, it would be unusual if the act went to the jurisdiction rather than to the merits, Fauntleroy v. Lum, 210 U.S. 230, 235; and if the statute went further it would be more likely to exclude jurisdiction in all other Courts rather than merely in Courts of the United States as such. If the statute excluded jurisdiction in State as well as United States Courts the case could not be certified under § 238 of the Judicial Code. Fore River Shipbuilding Co. v. Hagg, 219 U.S. 175, 178. But the Dent Act does not contemplate suits against corporations in the Court of Claims, and we perceive no ground for the ruling as certified. It well may be that the Court was right in deciding that the allegations were not sufficient to justify a suit against the corporation, and our judgment is without prejudice to a judgment dismissing the case upon the merits. But it was error to decide that there was a want of jurisdiction and therefore the judgment must be reversed.
Judgment reversed.